PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/189,781
Filing Date: 13 Nov 2018
Appellant(s): Dehni, Ghassan



__________________
Erik S. Ericksen
For Appellant


EXAMINER’S ANSWER




February 12, 2021.

Every ground of rejection set forth in the Office action dated August 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 require the polyurethane is present in a first portion and the polyorganosiloxane is present in a second adjacent portion.  These claims do not appear to include all limitations of independent Claim 1 which sets forth at least one layer of cross-linked polyurethane/polyorganosiloxane foam, i.e. one or more layers each comprising the both the polyurethane and polyorganosiloxane.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest. 
Regarding Claim 1.  Bender et al. teaches a polyurethane foam article comprising a polyurethane formed by contacting/reacting an isocyanate and polyol (Paragraph 17).  Bender et al. further teaches the article comprises a polyorganosiloxane surfactant comprising a silanol group (Paragraphs 17 - 20).  The silanol group itself comprises a hydroxyl group, which is a type of isocyanate-reactive functional group.  Page 10, Lines 3 - 4, of the instant specification teaches the presence of hydroxyl groups in the polyorganosiloxane allows for this compound to crosslink with the polyurethane.  As the surfactant of Bender et al. comprises at least one hydroxyl group, the use of this polyorganosiloxane would be reasonably expected to provide a material comprising at least one layer of foam which comprises polyurethane and polyorganosiloxane which are crosslinked to one another.  
Bender further teaches the polyurethane may comprise catalysts (Paragraph 44), which are compounds that accelerate the polymerization reaction between the 
Bender et al. teaches the polyurethane may further comprise a plasticizer (Paragraph 45) but does not expressly teach the plasticizer is an isoprenoid compound.  However, Hagquist also teaches a polyurethane foam article in which rosin is used as a plasticizer (Column 9, Lines 21 – 30).  Forrest provides evidence that rosin is a natural resin, obtained from pine trees, which is composed mainly of isoprenoid acids/compounds.  The most predominant acid therein is abietic acid (Page 13), which is set forth as a suitable polymerization reaction initiator comprising an isoprenoid compound in instant Claim 8.  Bender et al. and Hagquist are analogous art as they are from the same field of endeavor, namely polyurethane foam articles.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use rosin as the plasticizer in the article of Bender et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Hagquist shows that rosin is a suitable plasticizer for polyurethane foam compositions.  The use of rosin would also be desirable as it is obtained from a bio-based, renewable resource.
Regarding Claim 4.  Bender et al. teaches the article of Claim 1 wherein the preferred isocyanate is diphenyl methane diisocyanate/methylene bisphenyl isocyanate (Paragraph 28).  The polyol may be a polyether polyol (Paragraphs 31 - 36).
Regarding Claim 7.  Bender et al. teaches the article of Claim 1.  As indicated in the rejection of Claim 1 above, Bender et al. teaches the polyurethane may further comprise a plasticizer (Paragraph 45) but does not expressly teach the plasticizer is an isoprenoid compound.  However, Hagquist also teaches a polyurethane foam article in which rosin is used as a plasticizer (Column 9, Lines 21 – 30).  Forrest provides evidence that rosin is a natural resin, obtained from pine trees, which is composed mainly of isoprenoid acids/compounds.  The most predominant acid therein is abietic acid (Page 13), which is set forth as a suitable polymerization reaction initiator comprising an isoprenoid compound in instant Claim 8.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use abietic acid-comprising rosin as the plasticizer in the article of Bender et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Hagquist shows that rosin is a suitable plasticizer for polyurethane foam compositions.  The use of rosin would also be desirable as it is obtained from a bio-based, renewable resource.
Regarding Claim 8.  Bender et al. teaches the article of Claim 7.  As indicated in the rejection of Claim 8, Bender et al. teaches the polyurethane may further comprise a plasticizer (Paragraph 45) but does not expressly teach the plasticizer is an isoprenoid compound.  However, Hagquist also teaches a polyurethane foam article in which rosin is used as a plasticizer (Column 9, Lines 21 – 30).  Forrest provides evidence that rosin is a natural resin, obtained from pine trees, which is composed mainly of isoprenoid acids/compounds.  The most predominant acid therein is abietic acid (Page 13), which is set forth as a suitable polymerization reaction initiator comprising an isoprenoid compound in instant Claim 8.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use abietic acid-comprising rosin as the plasticizer in the article of Bender et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Hagquist shows that rosin is a suitable plasticizer for polyurethane foam compositions.  The use of rosin would also be desirable as it is obtained from a bio-based, renewable resource.
Regarding Claim 18.  Bender et al. teaches the article of Claim 1 may further comprise 1,4-butanediol (Paragraph 47).
Regarding Claim 19.  Bender et al. teaches the article of Claim 1 but does not expressly teach it includes a polysulfide.  However, Hagquist does teach polysulfide rubber is also a suitable plasticizer (Column 9, Lines 21 – 30).  At the time of invention, it would have been obvious to use polysulfide rubber as an additional plasticizer in Bender et al.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various plasticizers would have been obvious given their known and shared intended use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 6,509,388 to Addison, US 2007/0197672 to Lekovic et al., US 3,959,191 to Kehr et al., and US 2004/0116545 to Jakobstroer et al.
Regarding Claim 5.  Bender et al. in view of Hagquist teaches the article of Claim 1 comprising natural pine rosin, as detailed in the rejection of Claim 1 above.  Bender et al. also teaches the preferred isocyanate comprises diphenyl methane 
Bender et al. teaches the material may further comprise additives (Paragraph 45) but not specifically an alginate-containing hydrogel powder.  However, Addison teaches the incorporation of sodium or calcium alginate in reaction mixtures for forming polyurethane foam materials (Column 6, Lines 44 – 48) and thus the formation of alginate-containing hydrogels within the materials.  Bender et al. and Addison are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to incorporate sodium or calcium alginate into the foam material of Bender et al.  The motivation would have been that Addison teaches the addition of these alginates provides foam products of smaller and more uniform pore size (Column 6, Lines 44 – 48).  
Bender et al. teaches the material may further comprise a filler (Paragraph 45) but not specifically fumed silica.  However, Lekovic et al. teaches fumed silica may be included as a filler in polyurethane foams (Paragraph 45).  Bender et al. and Lekovic et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to include fumed silica as the filler in the polyurethane foam material of Bender et al.  The motivation would have been that Lekovic et al. teaches fumed silica is a filler which imparts thixotropic properties to the polyurethane composition (Paragraph 45).

Bender et al. teaches the material may further comprise additives (Paragraph 45) but not specifically hydroxyethyl cellulose.  However, Jakobstroer et al. teaches hydroxyethyl cellulose is suitably included as an additive in the preparation of polyurethane foams (Paragraph 41).  Bender et al. and Jakobstroer et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to use hydroxyethyl cellulose as an additive in the foam of Bender et al.  The motivation would have been that Jakobstroer et al. teaches hydroxyethyl cellulose functions to control the rheological behavior and viscosity of polyurethane foam reaction mixtures (Paragraph 41).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 2007/0128367 to Tabakovic et al.
Regarding Claim 9.  Bender et al. in view of Hagquist teaches the article of Claim 1 comprising natural pine rosin as a plasticizer, as detailed in the rejection of Claim 1 above.  Bender et al. does not expressly teach the amount of plasticizer used.  However, Tabakovic et al. teaches using plasticizers in an amount of preferably 2 to 20% by weight of the foam formulation (Paragraph 73).  Bender et al. and Tabakovic et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to a person of skill in the art to include a plasticizer in Bender et al. in the amount taught by Tabakovic et al.  The motivation would have been that Tabakovic et al. teaches this is a suitable amount of plasticizer for the preparation of polyurethane foams.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 3,959,191 to Kehr et al.
Regarding Claim 10.  Bender et al. teaches the material of Claim 1 may further comprise additives (Paragraph 45) but not specifically charcoal.  However, Kehr et al. teaches activated charcoal may be included in polyurethane foams (Column 6, Lines 17 .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above – and further in view of US 6,509,388 to Addison.
Regarding Claims 11 and 12.  Bender et al. teaches the material of Claim 1 may further comprise additives (Paragraph 45) but not specifically an alginate-containing hydrogel powder.  However, Addison teaches the incorporation of sodium or calcium alginate in reaction mixtures for forming polyurethane foam materials (Column 6, Lines 44 – 48), thereby forming alginate-containing hydrogels within the materials.  The alginate is included in an amount of from 0.5 to 10% by weight of the reaction mixture (Column 2, Lines 54 - 62).  At the time of invention, it would have been obvious to incorporate sodium or calcium alginate into the foam material of Bender et al.  The motivation would have been that Addison teaches the addition of these alginates provides foam products of smaller and more uniform pore size (Column 6, Lines 44 – 48).  
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above – and further in view of 2007/0197672 to Lekovic et al.
Regarding Claims 11 and 13.  Bender et al. teaches the material of Claim 1 may further comprise a filler (Paragraph 45) but not specifically fumed silica.  However, Bender et al. teaches fumed silica may be included as a filler in polyurethane foams in an amount of 0.5 to 10% by weight of the foam composition (Paragraph 45).  Bender et al. and Lekovic et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to include fumed silica as the filler in the polyurethane foam material of Bender et al.  The motivation would have been that Lekovic et al. teaches fumed silica is a filler which imparts thixotropic properties to the polyurethane composition (Paragraph 45).

Claims 11 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above – and further in view of US 2004/0116545 to Jakobstroer et al.
Regarding Claims 11 and 14 - 15.  Bender et al. teaches the material of Claim 1 may further comprise additives (Paragraph 45) but not specifically hydroxyethyl .

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above – and further in view of US 2006/0234899 to Nekmard et al.
Regarding Claims 11 and 16.  Bender et al. teaches the material of Claim 1 may further comprise additives (Paragraph 45) but not specifically a natural or synthetic rubber.  However, Nekmard et al. teaches the incorporation of natural or synthetic rubbers in polyurethane foam compositions in amounts from 0.1 to 5% by weight (Paragraph 94).  Bender et al. and Nekmard et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to include a natural or synthetic rubber in the amount taught by .

Claims 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 5,527,833 to Kuczynski et al.  
Regarding Claims 20 - 22.  Bender et al. teaches the material of Claim 1 but does not expressly teach it is configured as one of the claimed articles.  However, Kuczynski et al. teaches polyurethane foams are known to have energy/impact absorbing properties and therefore have found widespread use in helmets, shoe insoles, and vehicular applications such as door panels and bumpers (Column 1, Lines 15 – 22).  Bender et al. and Kuczynski et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare a helmet, shoe insole, vehicle door panel, or bumper from the foam material of Bender et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and .

Double Patenting
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 36 of U.S. Patent No. 10,138,373. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The instant claims differ from those of U.S. Patent No. 10,138,373 in that patent claims set forth a more specific polyorganosiloxane species.  Thus, the invention of the claims of U.S. Patent No. 10,414,921 is in effect a "species" of the "generic" invention of Instant Claims 1 -22.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Instant Claims 1 -22 are anticipated by the claims of U.S. Patent No. 10,138,373, they are not patentably distinct from the claims of U.S. Patent No. 10,138,373.

Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 22 of U.S. Patent No. 10,414,921.  Although the claims at issue are not identical, they are not patentably distinct from each other they are obvious variations upon each other.  The instant claims differ from those of U.S. Patent No. 10,414,921 in that patent claims set forth a more specific article, a multi-layer ballistic armor.  Thus, the invention of the claims of U.S. Patent No. 10,414,921 is in effect a "species" of the "generic" invention of Instant Claims 1 -22.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Instant Claims 1 -22 are anticipated by the claims of U.S. Patent No. 10,414,921, they are not patentably distinct from the claims of U.S. Patent No. 10,414,921.

(2) Response to Argument
C.	Rejections under 35 U.S.C. 112(d)
2.	The Rejection of Claims 2 and 3
Claims 2 and 3 were rejected under 35 U.S.C. 112(d) as failing to include all limitations of the claim upon which they ultimately depend, independent Claim 1.  Claim 1 sets forth at least one layer of cross-linked polyurethane/polyorganosiloxane foam, i.e. one or more layers each comprising both the polyurethane and the polyorganosiloxane.  On the other hand, Claim 2 requires the polyurethane be present in a first portion and the polyorganosiloxane be present in a second adjacent portion.  
Appellant argues that that the term “portion” does not mean “layer” and the first and second portions may be present within a single layer.  It is appellant’s position that a single layer can include polyurethane in a first portion and polyorganosiloxane in a second portion.  However, such an interpretation is inconsistent with the instant specification.  All embodiments disclosed in the instant specification in which adjacent portions of polyurethane and polyorganosiloxane are provided are expressly described as two distinct layers.  On the other hand, the single layer of polyurethane/polyorganosiloxane foam in Example 2 is prepared by mixing and polymerizing a polyurethane foam precursor mixture with polyorganosiloxane (see Page 35, Lines 19 – 31).  Mixing the polyurethane precursor and polyorganosiloxane will not provide adjacent portions of polyurethane and polyorganosiloxane but, rather, a composite layer in which polyurethane and polyorganosiloxane are distributed throughout.  
The preparation of a foam material comprising a polyurethane and polyorganosiloxane in adjacent portions in a single layer is thus nowhere envisioned by the specification.  Though a material comprising adjacent portions of polyurethane and polyorganosiloxane layers is disclosed by the specification, this constitutes a different both polyurethane and polyorganosiloxane.
Appellant additionally argues that the recitation of “at least one” layer of crosslinked polyurethane/polyorganosiloxane foam encompasses embodiments in which a first layer comprises polyurethane and a second layer comprises a polyorganosiloxane.  The Office respectfully disagrees.  Independent Claim 1 sets forth at least one layer of cross-linked polyurethane/polyorganosiloxane foam including a) a polyurethane and b) a polyorganosiloxane.  The material must then comprise at least one layer which includes both polyurethane and polyorganosiloxane.
A material which meets the limitations set forth in dependent Claims 2 and 3 therefore does not incorporate all limitations set forth in independent Claim 1.  The Office consequently maintains the outstanding rejection under 35 U.S.C. 112(d) of Claims 2 and 3 is proper.

D.	Rejection under 35 U.S.C. 103
2.	The Rejection of Claims 1, 4, 7, 8, and 19 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest
i) Appellant argues that the cited references do not teach a layer of cross-linked polyurethane/polyorganosiloxane foam or that the polyurethane and 
However, the Office maintains the position that these limitations are implicitly taught by primary reference Bender et al.  As indicated in the outstanding rejection under 35 U.S.C. 103, Bender et al. teaches a polyurethane foam article comprising a polyurethane formed by contacting/reacting an isocyanate and polyol (Paragraph 17).  Bender et al. further teaches the article comprises a polyorganosiloxane surfactant comprising a silanol group (Paragraphs 17 - 20).  The silanol group itself comprises a hydroxyl group, which is a type of isocyanate-reactive functional group.  Page 10, Lines 3 - 4, of the instant specification teaches the presence of hydroxyl groups in the polyorganosiloxane allows for this compound to crosslink with the polyurethane.  In other words, the instant specification sets forth hydroxyl groups as suitable crosslinkable functional groups.  The surfactant of Bender et al. comprises hydroxyl groups.  The surfactant of Bender et al. thus comprises crosslinkable functional groups.  
As the surfactant of Bender et al. comprises at least one hydroxyl group, the use of this polyorganosiloxane would be reasonably expected to provide a material comprising at least one layer of foam which comprises polyurethane and polyorganosiloxane which are crosslinked to one another.  Additionally, a brief search reveals references in the polyurethane foam art which describe surfactants having free hydroxyl groups as being reactive with isocyanates.  For example, US 2012/0245243 to 
ii) Appellant argues that Bender et al. teaches that the disclosed polyorganosiloxane works as a surfactant and cell stabilizer and never teaches it is a crosslinks with the polyurethane.  However, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01) Furthermore, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed Cir. 2003) (MPEP 2112) Thus, in the instant case, it is 
iii) Appellant argues that Bender et al. does not teach specific species of crosslinker compounds disclosed in the instant specification which can be used to crosslink the polyorganosiloxane to the polyurethane, namely the alkoxy crosslinkers or peroxide-based systems described in Page 7, Lines 10 – 15, of the instant specification.  However, the discussion in this section of the specification refers to particular compounds which are used to cure the silicone polymer rather than to crosslink the silicone polymer to the polyurethane.  The referenced alkoxy crosslinkers and peroxide-based systems, as well as the particular manner in which the polyorganosiloxane is cured, are not features set forth in the instant claims.  The Office also reiterates that the polyorganosiloxane taught by Bender et al. meets all the requisite features set forth for the instantly claimed polyorganosiloxane, i.e. a polyorganosiloxane having a cross-linkable functional group, as is detailed in section D2i) above.
iv) Appellant argues that Bender et al. teaches crosslinkers in Paragraph 0046 but does not teach these crosslinkers can crosslink the polyurethane to the silanol-functionalized organosiloxane.  However, the outstanding rejection did not suggest the crosslinkers in Paragraph 0046 of the reference crosslink the polyurethane and 

3. The Rejection of Claim 5 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 6,509,388 to Addison, US 2007/0197672 to Lekovic et al., US 3,959,191 to Kehr et al., and US 2004/0116545 to Jakobstroer et al.
Appellant argues that secondary reference Addison teaches alginates can be advantageously incorporated during the production of polyurethane foams, if the foam is formed by mixing an isocyanate-capped prepolymer with a relatively small amount of water, whereas Bender et al. only discloses a one-shot or quasi-prepolymer process.  The Office respectfully disagrees.  Bender et al. expressly sets forth the inventive foams may be prepared by a pre-polymer process in Paragraph 0016.  Thus, a person of ordinary skill in the art would readily envision preparing the foam of Bender et al. by a 

4. The Rejection of Claim 9 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 2007/0128367 to Tabakovic et al.
Appellant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least section D2 above.

5. The Rejection of Claim 10 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 3,959,191 to Kehr et al.
Appellant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least section D2 above.

The Rejection of Claims 11 and 12 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 6,509,388 to Addison
Appellant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least sections D2 and D3 above.

7. The Rejection of Claims 11 and 13 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 2007/0197672 to Lekovic et al. 
Applicant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least section D2 above.

8. The Rejection of Claims 11 and 14 - 15 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 2004/0116545 to Jakobstroer et al.


9. The Rejection of Claims 11 and 16 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 2006/0234899 to Nekmard et al.
Appellant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least section D2 above.

10. The Rejection of Claims 20 - 22 as being unpatentable over US 2007/0072951 to Bender et al. in view of US 6,2881,33 to Hagquist, as evidenced by Coating and Inks for Food Contact Materials to Forrest - as applied to Claim 1 above - and further in view of US 5,527,833 to Kuczynski et al.
Appellant’s arguments that the applied secondary references do not remedy the deficiencies of Bender et al. and Hagquist are not persuasive, as the alleged deficiencies have been addressed in at least section D2 above.

E. Nonstatutory Double Patenting
Appellant’s willingness to file a terminal disclaimer to overcome the nonstatutory double patenting rejections in view of U.S. Patent Nos. 10,138,373 and 10,414,921 is noted.  However, the outstanding double patenting rejections are presently maintained, as no proper terminal disclaimer has been filed at this time.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764         

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.